Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

by and between

 

ENOGEX GAS GATHERING, L.L.C.

 

and

 

HILAND OPERATING, LLC

 

Dated as of March 30, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Rules of Construction

7

 

 

 

 

ARTICLE II

PURCHASE AND SALE; CLOSING

8

 

 

 

 

2.1

Sale and Purchase of Assets

8

 

 

 

 

 

2.2

Excluded Assets

9

 

 

 

 

 

2.3

Assumption of Liabilities

10

 

 

 

 

 

2.4

Retained Liabilities

10

 

 

 

 

 

2.5

Consideration

10

 

 

 

 

 

2.6

Purchase Price Allocation

11

 

 

 

 

 

2.7

The Closing

11

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO SELLER

11

 

 

 

 

3.1

Organization of Seller

11

 

 

 

 

 

3.2

Authorization; Enforceability

11

 

 

 

 

 

3.3

No Conflict; Consents

11

 

 

 

 

 

3.4

Absence of Certain Changes

12

 

 

 

 

 

3.5

Assumed Contracts

12

 

 

 

 

 

3.6

Intellectual Property

12

 

 

 

 

 

3.7

Litigation

12

 

 

 

 

 

3.8

Brokers’ Fees

12

 

 

 

 

 

3.9

Taxes

12

 

 

 

 

 

3.10

Environmental Matters

13

 

 

 

 

 

3.11

Compliance with Laws; Permits

13

 

 

 

 

 

3.12

Insurance

13

 

 

 

 

 

3.13

Title to Assets; Sufficiency

14

 

 

 

 

 

3.14

Statement of Revenue and Direct Costs

14

 

 

 

 

 

3.15

Employee Benefit Plans

14

 

 

 

 

 

3.16

Gathered Volumes

15

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

15

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

4.1

Organization of Buyer

15

 

 

 

 

 

4.2

Authorization; Enforceability

15

 

 

 

 

 

4.3

No Conflict; Consents

15

 

 

 

 

 

4.4

Litigation

16

 

 

 

 

 

4.5

Brokers’ Fees

16

 

 

 

 

 

4.6

Financial Ability

16

 

 

 

 

ARTICLE V

COVENANTS

16

 

 

 

 

5.1

Conduct of Business

16

 

 

 

 

 

5.2

Access

17

 

 

 

 

 

5.3

Third Party Approvals

19

 

 

 

 

 

5.4

Regulatory Filings

19

 

 

 

 

 

5.5

Employee and Benefit Matters

19

 

 

 

 

 

5.6

Seller Marks

21

 

 

 

 

 

5.7

Books and Records; Access

21

 

 

 

 

 

5.8

Permits

21

 

 

 

 

 

5.9

Liability for Transfer Taxes

22

 

 

 

 

 

5.10

Cooperation

22

 

 

 

 

 

5.11

Information; Data; Facilities

22

 

 

 

 

 

5.12

Post-Closing Receipts

22

 

 

 

 

 

5.13

Gas Transportation Arrangements

22

 

 

 

 

 

5.14

Assumed Contracts

23

 

 

 

 

 

5.15

Well Connections

23

 

 

 

 

ARTICLE VI

CONDITIONS TO CLOSING

23

 

 

 

 

6.1

Conditions to Obligations of Buyer

23

 

 

 

 

 

6.2

Conditions to the Obligations of Seller

25

 

 

 

 

ARTICLE VII

INDEMNIFICATION

26

 

 

 

 

7.1

Survival

26

 

 

 

 

 

7.2

Indemnification

26

 

 

 

 

 

7.3

Procedures

27

 

 

 

 

 

7.4

Waiver of Other Representations

29

 

 

 

 

 

7.5

Exclusive Remedy and Release

29

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VIII

TERMINATION

30

 

 

 

 

8.1

Termination

30

 

 

 

 

 

8.2

Effect of Termination

30

 

 

 

 

ARTICLE IX

MISCELLANEOUS

31

 

 

 

 

9.1

Notices

31

 

 

 

 

 

9.2

Assignment

32

 

 

 

 

 

9.3

Like-Kind Exchange

32

 

 

 

 

 

9.4

Rights of Third Parties

32

 

 

 

 

 

9.5

Expenses

32

 

 

 

 

 

9.6

Counterparts

32

 

 

 

 

 

9.7

Entire Agreement

32

 

 

 

 

 

9.8

Disclosure Schedules

32

 

 

 

 

 

9.9

Acknowledgment by Buyer

33

 

 

 

 

 

9.10

Amendments

33

 

 

 

 

 

9.11

Publicity

33

 

 

 

 

 

9.12

Severability

33

 

 

 

 

 

9.13

Governing Law; Jurisdiction

33

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Form of Transition Services Agreement

Exhibit B

 

Form of Transportation Agreement

 

 

LIST OF SCHEDULES

 

 

Schedule 1.1(a)

 

Knowledge

Schedule 1.1(b)

 

Permitted Liens

Schedule 2.1(a)

 

Wildlife Gathering System

Schedule 2.1(b)

 

Hartshorne Gathering System

Schedule 2.1(c)

 

Dog Creek/McFerran Gathering System

Schedule 2.1(d)

 

Milton/South Bokoshe Gathering System

Schedule 2.1(e)

 

Limestone Gathering System

Schedule 2.1(f)

 

Nan Gathering System

Schedule 2.1(g)

 

Assumed Contracts

Schedule 2.1(h)

 

Permits

Schedule 2.1(i)

 

Personal Property

Schedule 2.1(k)(i)

 

Real Estate

Schedule 2.1(k)(ii)

 

Partially Assigned Easements

Schedule 2.2

 

Excluded Assets

Schedule 2.4

 

Measurement Cases

Schedule 2.6

 

Allocation of Purchase Price

Schedule 3.4

 

Absence of Certain Changes

Schedule 3.5

 

Enforceability of Assumed Contracts

Schedule 3.7

 

Litigation

Schedule 3.9

 

Taxes

Schedule 3.10

 

Environmental Matters

Schedule 3.11(b)

 

Compliance with Laws; Permits

Schedule 3.12

 

Insurance

Schedule 3.13

 

Title to Assets; Sufficiency

Schedule 3.14

 

Statement of Revenue and Direct Costs

Schedule 3.15(a)

 

Employee Benefit Plans

Schedule 3.15(b)

 

ERISA

Schedule 3.16

 

Gathered Volumes

Schedule 4.5

 

Brokers’ Fees

Schedule 4.6

 

Financial Ability

Schedule 5.5(a)

 

Eligible Employees

Schedule 5.13

 

Specified Wells

Schedule 5.15

 

Well Connects

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of March 30, 2006 (this “Agreement”), is
entered into by and between Enogex Gas Gathering, L.L.C., an Oklahoma limited
liability company (“Seller”), and Hiland Operating, LLC, a Delaware limited
liability company (“Buyer”), and is executed at the Seller’s office located at
31038 West Mustang Fuel Road, Kinta, Oklahoma 74552.

 

RECITALS

 

WHEREAS, Seller is the owner of certain Assets (as defined below) located in
eastern Oklahoma; and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Assets, subject to the terms and conditions described in this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1           Definitions.  As used herein, the following terms shall have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise.  For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

 

“Agreement” has the meaning provided such term in the preamble to this
Agreement.

 

“Assets” has the meaning provided such term in Section 2.1.

 

“Assignment and Assumption Agreement” has the meaning provided such term in
Section 6.1(h).

 

“Assignment of Easements” has the meaning provided such term in Section 6.1(i).

 

“Assumed Contracts” has the meaning provided such term in Section 2.1(g).

 

“Assumed Liabilities” has the meaning provided such term in Section 2.3.

 

“Bill of Sale” has the meaning provided such term in Section 6.1(g).

 

1

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the States of Oklahoma and that is not otherwise a federal holiday in the United
States.

 

“Buyer” has the meaning provided such term in the preamble to this Agreement.

 

“Buyer Indemnified Parties” has the meaning provided such term in Section
7.2(a).

 

“CERCLA” means the Federal Comprehensive Environmental Response Compensation and
Liability Act, as amended, 42 U.S.C. § 9601 et seq.

 

“Claim Notice” has the meaning provided such term in Section 7.3(a).

 

“Closing” has the meaning provided such term in Section 2.6.

 

“Closing Date” has the meaning provided such term in Section 2.6.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of September 19, 2005, between Buyer and Seller.

 

“Constituents of Concern” any substance defined as a hazardous substance,
hazardous waste, hazardous material, pollutant or contaminant by any
Environmental Law, any petroleum hydrocarbon and any degradation product of a
petroleum hydrocarbon, friable asbestos, or PCBs, the handling, storage,
treatment or exposure of or to which is subject to regulation under any
Environmental Law.

 

“Continuing Employee” has the meaning provided such term in  Section 5.5(b).

 

“Contract” means any legally binding agreement, commitment, lease, license or
contract, but excluding Plans.

 

“Direct Claim” has the meaning provided such term in Section 7.3(d).

 

“Disclosure Schedules” means the schedules attached hereto.

 

“Dog Creek/McFerran Gathering System” has the meaning provided such term in
Section 2.1(c).

 

“Dollars” and “$” mean the lawful currency of the United States.

 

“Easements” all easement rights owned or held in connection with a Gathering
System, together with any and all other rights, tenements, easements,
appendages, appurtenant rights, privileges, rights-of-way, leases, contracts and
agreements related to real property associated with such Gathering System. 

 

“Eligible Employees” has the meaning provided such term in Section 5.5(a).

 

2

--------------------------------------------------------------------------------


 

“Environmental Law” means all applicable Laws and Environmental Permits of any
Governmental Authority relating to the protection of health or the environment,
including:  (a) all requirements pertaining to liability for reporting,
management, licensing, permitting, investigation, and remediation of emissions,
discharges, releases, or threatened releases of a Constituent of Concern; and
(b) all other limitations, restrictions, conditions, standards, prohibitions,
obligations, and timetables contained therein or in any notice or demand letter
issued, entered, promulgated or approved thereunder.  The term “Environmental
Law” includes, without limitation, CERCLA, the Federal Water Pollution Control
Act (which includes the Federal Clean Water Act), the Federal Clean Air Act, the
Federal Solid Waste Disposal Act (which includes the Resource Conservation and
Recovery Act), the Federal Toxic Substances Control Act, and the Federal
Insecticide, Fungicide and Rodenticide Act, each as amended from time to time,
any regulations promulgated pursuant thereto, and any state or local
counterparts.

 

“Environmental Permits” all permits, licenses, registrations, authorizations,
certificates and approvals of Governmental Authorities relating to or required
by Environmental Laws and necessary for or held in connection with the conduct
of the business.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act Rules”:  the rules and regulations promulgated under the
Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning provided such term in Section 2.2.

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

“Gathering Systems” means the Wildlife Gathering System, the Hartshorne
Gathering System, the Dog Creek/McFerran Gathering System, the Milton/South
Bokoshe Gathering System, the Limestone Gathering System and the Nan Gathering
System.

 

“Governmental Authority” means any federal, state, municipal, local or similar
governmental authority, regulatory or administrative agency, court or arbitral
body.

 

“Hartshorne Gathering System” has the meaning provided such term in Section
2.1(b).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness for Borrowed Money” means all obligations to any Person for
borrowed money, including (a) any obligation to reimburse any bank or other
Person in respect of amounts paid or payable under a standby letter of credit
(b) any amounts under any currency, commodity or interest rate swap, hedge or
similar protection device or (c) any guaranty with respect to indebtedness for
borrowed money of another Person.

 

“Indemnified Party” has the meaning provided such term in Section 7.3(a).

 

“Indemnifying Party” has the meaning provided such term in Section 7.3(a).

 

3

--------------------------------------------------------------------------------


 

“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (b) copyrights and any applications or
registrations for any of the foregoing; and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae, specifications, and lists of suppliers, vendors, customers,
and distributors.

 

“IRS” means Internal Revenue Service of the United States.

 

“Knowledge” as to Seller means the actual knowledge of those persons listed on
Schedule 1.1(a), after reasonable inquiry.

 

“Law” means any applicable statute, writ, law, common law, rule, regulation,
ordinance, order, judgment, injunction, award, determination or decree of a
Governmental Authority, or any requirement under the common law, in each case as
in effect on and as interpreted on the date of this Agreement or on and as of
the Closing Date, as applicable, unless the context otherwise clearly requires a
different date, in which case on and as of such date.

 

“Lien(s)” means any charges, pledges, options, mortgages, deeds of trust,
hypothecations, encumbrances or security interests.

 

“Limestone Gathering System” has the meaning provided such term in Section
2.1(e).

 

“Losses” has the meaning provided such term in Section 7.2(a).

 

“Material Adverse Effect” means (a) with respect to the Assets, a circumstance,
change or effect that is materially adverse to the business, operations
(including results of operation), financial condition or liabilities of or
related to the Assets, taken as a whole, or (b) with respect to any Person, a
circumstance, change or effect that materially impedes the ability of such
Person to complete the transactions contemplated herein.

 

“Measurement Cases” has the meaning provided such term in Section 2.4.

 

“Milton/South Bokoshe Gathering System” has the meaning provided such term in
Section 2.1(d).

 

“Nan Gathering System” has the meaning provided such term in Section 2.1(f).

 

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreements, limited liability company
agreements, bylaws, operating agreement or similar formation or governing
documents and instruments.

 

“Parties” means Seller and Buyer.

 

“Permits” has the meaning provided such term in Section 2.1(h).

 

4

--------------------------------------------------------------------------------


 

“Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s,
and other similar Liens) arising in the ordinary course of business to the
extent related to the Assets and securing payments not yet delinquent or being
contested in good faith by appropriate proceedings, (c) Liens of public record
(other than for Indebtedness for Borrowed Money), (d) the rights of lessors and
lessees under leases, and the rights of third parties under any agreement,
executed in the ordinary course of business, (e) the rights of licensors and
licensees under licenses executed in the ordinary course of business, (f)
restrictive covenants, easements and defects, imperfections or irregularities of
title or Liens, if any, that do not materially adversely affect the value of the
Asset to which such matters relate or materially interfere with the ownership,
use or operation of such Asset and, in any event, do not prevent or prohibit the
use of such Asset as currently used or as otherwise necessary for the conduct of
the business by Seller relating to the Assets as presently conducted or proposed
to be conducted, (g) purchase money Liens and Liens securing rental payments
under capital lease arrangements, (h) preferential purchase rights and other
similar arrangements with respect to which consents or waivers are obtained for
this transaction or as to which the time for asserting such rights has expired
at the Closing Date without an exercise of such rights, (i) restrictions on
transfer with respect to which consents or waivers are obtained for this
transaction, (j) any Liens created pursuant to operating or similar agreements,
(k) Liens entered into in the ordinary course of business that do not secure the
payment of Indebtedness for Borrowed Money and that do not materially and
adversely affect the ability of Seller to conduct its business, (l) Liens
referenced in any real property files made available by Seller to Buyer or in
the Disclosure Schedules, (m) Liens contained in the Organizational Documents of
Seller, (n) Liens listed on Schedule 1.1(b) and (o) Liens created by Buyer, or
its successors and assigns.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

 

“Personal Property” has the meaning provided such term in Section 2.1(i).

 

“Plans” has the meaning provided such term in Section 3.15.

 

“Purchase Price” has the meaning provided such term in Section 2.5.

 

“Qualified Intermediary” has the meaning provided such term in Section 9.3.

 

“Real Estate” has the meaning provided such term in Section 2.1(k).

 

“Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without the incurrence of material expense.

 

“Records” has the meaning provided such term in Section 2.1(j).

 

“Representatives” means a Person’s directors, officers, employees, agents or
advisors (including, without limitation, attorneys, accountants, consultants,
bankers, financial advisors and any representatives of those advisors).

 

5

--------------------------------------------------------------------------------


 

“Restricted Information” has the meaning provided such term in Section 5.2(c).

 

“Retained Liabilities” has the meaning provided such term in Section 2.4.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor agency thereto.

 

“Seller” has the meaning provided such term in the preamble to this Agreement.

 

“Seller Indemnified Parties” has the meaning provided such term in Section
7.2(b).

 

“Seller Marks” has the meaning provided such term in Section 5.6.

 

“Specified Wells” means those oil and gas wells that produce gas that is now (or
in the future capable of being) (a) gathered on any Specified System and (b)
flowing to the Enogex Inc. intrastate transportation system.  The term
“Specified Wells” includes, without limitation, those currently existing wells
listed on Schedule 5.13.

 

“Specified Systems” mean the Wildlife Gathering System, the Hartshorne Gathering
System and the Milton/South Bokoshe Gathering System.

 

“Statements of Revenue and Direct Costs” has the meaning provided such term in
Section 3.14.

 

“Subsidiary” means, with respect to any Person, (a) any corporation, of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote generally in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (b) any limited liability company, partnership,
association or other business entity, of which a majority of the partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.  For purposes of this definition, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses, or is or
controls the managing member or general partner of such limited liability
company, partnership, association or other business entity.

 

“Tax Returns” means any report, return, election, document, estimated tax
filing, declaration or other filing provided to any Governmental Authority
including any amendments thereto.

 

“Taxes” means all taxes, assessments, charges, duties, fees, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital gains, capital stock, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profits, premium, stamp, license, payroll, employment,
social security, unemployment, disability, environmental, alternative minimum,
add-on, value-added, withholding and other taxes, assessments, charges, duties,
fees, levies,

 

6

--------------------------------------------------------------------------------


 

imposts or other similar charges of any kind, and all estimated taxes,
deficiency assessments, additions to tax, penalties and interest.

 

“Third Party Claim” has the meaning provided such term in Section 7.3(a).

 

“Transition Services Agreement” has the meaning provided such term in Section
6.1(e).

 

“Transportation Agreement” has the meaning provides such term in Section 6.1(f).

 

“Treating Facilities” has the meaning provided such term in Section 5.13(b).

 

“United States” means United States of America.

 

“Wildlife Gathering System” has the meaning provided such term in Section
2.1(a).

 

1.2           Rules of Construction.

 

(a)           All article, section, schedule and exhibit references used in this
Agreement are to articles and sections of, and schedules and exhibits to, this
Agreement unless otherwise specified.  The schedules and exhibits attached to
this Agreement constitute a part of this Agreement and are incorporated herein
for all purposes.

 

(b)           If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).  Terms defined in the singular have the corresponding meanings in the
plural, and vice versa.  Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa.  The term “includes” or “including” shall mean
“including without limitation.”  The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.

 

(c)           With respect to Seller, the term “ordinary course of business”
will be deemed to refer to the ordinary conduct of business in a manner
consistent with the past practices and customs of Seller.

 

(d)           The Parties acknowledge that each Party and its attorney have
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

 

(e)           The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

 

(f)            All references to currency herein shall be to, and all payments
required hereunder shall be paid in, Dollars. 

 

7

--------------------------------------------------------------------------------


 

(g)           All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

 

ARTICLE II

PURCHASE AND SALE; CLOSING

 

2.1           Sale and Purchase of Assets.  Upon the terms and subject to the
conditions set forth herein, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer will purchase, acquire and accept from Seller, all
right, title and interest of Seller in and to the following assets
(collectively, the “Assets”):

 

(a)           that certain 2” to 16” diameter natural gas pipeline located in
Haskell, Pittsburg and Latimer Counties, Oklahoma, which is approximately 265
miles in length, including above-ground facilities or structures, compression
equipment, and the valves, machinery, equipment, gauges, meters, fittings,
fixtures and improvements related thereto as more particularly described on
Schedule 2.1(a) attached hereto (the “Wildlife Gathering System”);

 

(b)           that certain 3” to 16” diameter natural gas pipeline located in
Pittsburg and Latimer Counties, Oklahoma, which is approximately 97 miles in
length, including above-ground facilities or structures, compression equipment,
and the valves, machinery, equipment, gauges, meters, fittings, fixtures and
improvements related thereto as more particularly described on Schedule 2.1(b)
attached hereto (the “Hartshorne Gathering System”);

 

(c)           that certain 3” to 12” diameter natural gas pipeline located in
Latimer and LeFlore Counties, Oklahoma, which is approximately 58 miles in
length, including above-ground facilities or structures, compression equipment,
and the valves, machinery, equipment, gauges, meters, fittings, fixtures and
improvements related thereto as more particularly described on Schedule 2.1(c)
attached hereto (the “Dog Creek/McFerran Gathering System”);

 

(d)           that certain 2” to 10” diameter natural gas pipeline located in
Haskell and LeFlore Counties, Oklahoma, which is approximately 88 miles in
length, including above-ground facilities or structures, compression equipment,
and the valves, machinery, equipment, gauges, meters, fittings, fixtures and
improvements related thereto as more particularly described on Schedule 2.1(d)
attached hereto (the “Milton/South Bokoshe Gathering System”);

 

(e)           that certain 3” to 16” diameter natural gas pipeline located in
Latimer County, Oklahoma, which is approximately 55 miles in length, including
above-ground facilities or structures, compression equipment, and the valves,
machinery, equipment, gauges, meters, fittings, fixtures and improvements
related thereto as more particularly described on Schedule 2.1(e) attached
hereto (the “Limestone Gathering System”);

 

(f)            that certain 4” to 12” diameter natural gas pipeline located in
Latimer County, Oklahoma, which is approximately 5 miles in length, including
above-ground

 

8

--------------------------------------------------------------------------------


 

facilities or structures, compression equipment, and the valves, machinery,
equipment, gauges, meters, fittings, fixtures and improvements related thereto
as more particularly described on Schedule 2.1(f) attached hereto (the “Nan
Gathering System”);

 

(g)           all Contracts (including natural gas transportation and gathering
services contracts) including those listed on Schedule 2.1(g) to this Agreement
(the “Assumed Contracts”);

 

(h)           all permits, licenses, certificates, consents, approvals, waivers,
authorizations and registrations issued to or held by Seller in connection with
Seller’s ownership or use of the Assets and listed on Schedule 2.1(h) (the
“Permits”);

 

(i)            the items of personal property (tangible or intangible) listed on
Schedule 2.1(i) (collectively, the “Personal Property”);

 

(j)            all records, documents, books, supplier lists and work orders
relating to and necessary to operate the Assets, and all other documents and
data relating to the Assets, including, without limitation, all of the foregoing
necessary to cause operations to remain in compliance with applicable Law,
including Environmental Law (collectively, the “Records”); and

 

(k)           all parcels of real property, which are described on Schedule
2.1(k)(i) (collectively, the “Real Estate”), and all appurtenances, Easements
and other rights, buildings and other improvements thereto or thereon not
otherwise described in this Section 2.1; provided, however, that because Seller
and its Affiliates must retain the right to use certain Easements for natural
gas pipeline assets other than those related to the Assets, the Easements
described on Schedule 2.1(k)(ii) shall be partially assigned to Buyer to the
extent related to the Assets described in paragraphs (a) through (f) of this
Section 2.1.

 

2.2           Excluded Assets.  All assets of Seller (including, without
limitation, those assets of Seller located in Haskell, LeFlore, Pittsburg and
Latimer Counties, Oklahoma) not described in Section 2.1 will be retained by
Seller and will not be included in the Assets or sold, transferred, assigned,
conveyed or delivered by Seller to Buyer (the “Excluded Assets”), including,
without limitation, the following assets:

 

(a)           cash;

 

(b)           any Personal Property that is sold or consumed by Seller prior to
the Closing in the ordinary course of business;

 

(c)           Seller’s Organizational Documents, duplicate copies of such
records included in the Assets as are necessary to enable Seller’s members to
file their tax returns and reports, and any other records or materials relating
to Seller generally and not involving or relating to the Assets or the business;

 

(d)           the proceeds or refunds from any insurance policy of Seller
resulting from the transactions contemplated by this Agreement;

 

9

--------------------------------------------------------------------------------


 

(e)           all software related to the operating of the Assets;

 

(f)            existing imbalances, receivables, or claims related to
under-billings in periods prior to Closing; and

 

(g)           those assets, records, documents, books, supplier lists, work
orders, documents and data listed on Schedule 2.2.

 

For the avoidance of doubt, no assets any of Seller’s Affiliates shall be
conveyed to Buyer pursuant to the transactions contemplated by this Agreement.

 

2.3           Assumption of Liabilities.  Upon Closing, Buyer shall assume and
be responsible for the payment, performance or discharge of all liabilities and
obligations of Seller resulting from, relating to or arising out of the
ownership of the Assets, except for the Retained Liabilities (as defined below)
(the “Assumed Liabilities”).

 

2.4           Retained Liabilities.  Upon Closing, Seller shall retain, be
liable for and, if applicable in the case of liabilities and obligations of any
Affiliate of Seller, assume, the following liabilities and obligations (without
duplication, and collectively referred to as “Retained Liabilities”):

 

(a)           all liabilities and obligations of Seller or any Affiliate of
Seller arising out of or relating to any Excluded Asset (other than any Excluded
Asset referenced in clause (b) of the definition thereof);

 

(b)           any liabilities of Seller or any Affiliates of Seller resulting
directly from the transactions contemplated by this Agreement, including, but
not limited to, Taxes and liabilities resulting from any potential termination
of any employees under employment agreements, compensation arrangements or
severance plans, but in each case only to the extent not caused by the action of
Buyer;

 

(c)           all Indebtedness for Borrowed Money incurred by Seller or any of
its Affiliates in connection with the ownership or operation of the Assets;

 

(d)           all liabilities, costs and expenses incurred by Seller in
connection with the proposed sale of the Assets, including the negotiation,
documentation, execution and performance by Seller of its obligations under this
Agreement;

 

(e)           all trade payables incurred in the ordinary course of business
prior to the Closing Date in connection with purchasing or receiving goods and
services related to the Assets; and

 

(f)            any and all liabilities or obligations related to the litigation
described on Schedule 2.4 (the “Measurement Cases”), solely to the extent such
liabilities or obligations relate to periods prior to the Closing Date.

 

2.5           Consideration.  In consideration for the sale and purchase of the
Assets contemplated by Section 2.1, Buyer shall pay to Seller an aggregate of
$93,000,000 in cash by

 

10

--------------------------------------------------------------------------------


 

wire transfer of immediately available funds to an account designated by Seller
(the “Purchase Price”).

 

2.6           Purchase Price Allocation.  The Purchase Price shall be allocated
among the Assets as set forth on Schedule 2.6.  Buyer and Seller shall report
the transactions contemplated hereby on all Tax Returns (including information
returns and supplements thereto required to be filed by the parties under
Section 1060 of the Code) in a manner consistent with such allocation.

 

2.7           The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Jones Day, 717
Texas, Houston, Texas 77002, commencing on the third Business Day following the
satisfaction or waiver of all conditions to the obligations of the Parties set
forth in Article VI or such other date as Buyer and Seller may mutually
determine (the date on which the Closing occurs is referred to herein as the
“Closing Date”).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO SELLER

 

Except as disclosed on the Disclosure Schedules, Seller hereby represents and
warrants to Buyer as follows:

 

3.1           Organization of Seller.  Seller is a limited liability company,
duly formed, validly existing and in good standing under the laws of Oklahoma.

 

3.2           Authorization; Enforceability.  Seller has the requisite limited
liability company power and authority to own or lease the Assets and to conduct
its business as it is now being conducted.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized and approved by all requisite limited liability
company action on the part of Seller.  This Agreement has been duly and validly
executed and delivered by Seller, and this Agreement constitutes a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

 

3.3           No Conflict; Consents.  Except as would not reasonably be expected
to have a Material Adverse Effect on the ability of Seller to enter into and
perform its obligations under this Agreement, the execution and delivery of this
Agreement by Seller and the consummation of the transactions contemplated hereby
by Seller do not and shall not:

 

(a)           violate any Law applicable to Seller or require any filing with,
consent, approval or authorization of, or notice to, any Governmental Authority
(other than as required by the HSR Act);

 

(b)           violate any Organizational Document of Seller;

 

11

--------------------------------------------------------------------------------


 

(c)           require any filing with or permit, consent or approval of, or the
giving of any notice to, any Person (other than as required by the HSR Act); or

 

(d)           (i) breach any Assumed Contract, (ii) result in the termination of
any such Assumed Contract, (iii) result in the creation of any Lien under any
Assumed Contract or on the Assets, or (iv) constitute an event that, after
notice or lapse of time or both, would result in any such breach, termination or
creation of a Lien.

 

3.4           Absence of Certain Changes.  Except as disclosed on Schedule 3.4,
since December 31, 2005, (a) there has not been any Material Adverse Effect on
the Assets and (b) the business of Seller related to the Assets has been
conducted, in all material respects, only in the ordinary course.

 

3.5           Assumed Contracts.  Except as set forth on Schedule 3.5, each
Assumed Contract (other than such Assumed Contracts with respect to which all
performance and payment obligations have been fully performed or otherwise
discharged by all parties thereto prior to the Closing) (a) is in full force and
effect and (b) represents the legal, valid and binding obligation of Seller and,
to the Knowledge of Seller, represents the legal, valid and binding obligation
of the other parties thereto, in each case enforceable in accordance with its
terms.  Except as set forth on Schedule 3.5, neither Seller nor, to the
Knowledge of Seller, any other party is in material breach of any Assumed
Contract, and Seller has not received any written or, to the Knowledge of
Seller, oral notice of termination or breach of any Assumed Contract.

 

3.6           Intellectual Property.  Except as would not reasonably be expected
to have a Material Adverse Effect on the Assets, to the Knowledge of Seller, (a)
Seller, together with its Affiliates, owns or has the right to use pursuant to
license, sublicense, agreement or otherwise all items of Intellectual Property
required in the operation or use of the Assets as presently conducted, (b) no
third party has asserted in writing against Seller a claim that Seller is
infringing on the Intellectual Property of such third party and (c) no third
party is infringing on the Intellectual Property owned by Seller.

 

3.7           Litigation.  Except as set forth on Schedule 3.7, (a) there are no
lawsuits or actions before any Governmental Authority pending or, to the
Knowledge of Seller, threatened in writing by any Person against Seller that
would reasonably be expected to have a Material Adverse Effect on the Assets and
(b) to the Knowledge of Seller, there is no order or unsatisfied judgment from
any Governmental Authority that would reasonably be expected to have a Material
Adverse Effect on the Assets.

 

3.8           Brokers’ Fees.  No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by Seller or any of its Affiliates.

 

3.9           Taxes.  Except as set forth on Schedule 3.9 or as would not
reasonably be expected to have a Material Adverse Effect on the Assets, (a) all
Tax Returns required to be filed by Seller directly related to the Assets have
been filed, (b) all Taxes shown as due on such Tax Returns have been paid,
(c) there are no Liens on any of the Assets that arose in connection with

 

12

--------------------------------------------------------------------------------


 

any failure to pay any Tax, (d) there is no claim pending by any Governmental
Authority in connection with any Tax directly related to the Assets, (e) no Tax
Returns directly related to the Assets are under audit or examination by any
Governmental Authority, (f) there are no agreements or waivers currently in
effect that provide for an extension of time with respect to the filing of any
Tax Return directly related to the Assets or the assessment or collection of any
Tax directly related to the Assets and (g) to the Knowledge of Seller, no
written or oral claim has been made by any Governmental Authority in a
jurisdiction where Seller does not file a Tax Return directly related to the
Assets that it is or may be subject to taxation in that jurisdiction. 

 

3.10         Environmental Matters.  To the Knowledge of Seller, except as set
forth on Schedule 3.10 or as would not reasonably be expected to have a Material
Adverse Effect on the Assets:

 

(a)           the operation of the Assets by Seller are in compliance with all
Environmental Laws, which compliance includes the possession and maintenance of,
and compliance with, all material Environmental Permits;

 

(b)           the Assets are not subject to any outstanding order, judgment or
arbitration award from any Governmental Authority under any Environmental Laws
requiring remediation of any Constituents of Concern or the payment of a fine or
penalty; and

 

(c)           Neither Seller nor any of its Subsidiaries is subject to any
action related to the Assets that is pending or threatened in writing, whether
judicial or administrative, alleging noncompliance with or potential liability
under any Environmental Law.

 

3.11         Compliance with Laws; Permits.

 

(a)           Seller is in compliance with all applicable Laws related to the
Assets, except as otherwise disclosed in this Agreement and for noncompliance
that would not reasonably be expected to have a Material Adverse Effect on the
Assets.  Notwithstanding any provision in this Section 3.11 (or any other
provision of this Agreement) to the contrary, Section 3.9 and Section 3.10,
shall be the exclusive representations and warranties with respect to Tax and
environmental issues, as well as related matters, and no other representations
or warranties are made with respect to such matters, including without
limitation pursuant to this Section 3.11.

 

(b)           Except as disclosed on Schedule 3.11(b), Seller possesses all
Permits necessary and sufficient for it to own and operate the Assets as
currently conducted except where the failure to possess such Permit would not
reasonably be expected to have a Material Adverse Effect on the Assets.  To the
Knowledge of Seller, (i) all such Permits are in full force and effect and (ii)
there are no lawsuits or other proceedings pending or threatened in writing
before any Governmental Authority that seek the revocation, cancellation,
suspension or adverse modification thereof, except as would not reasonably be
expected have a Material Adverse Effect on the Assets.

 

3.12         Insurance.  Schedule 3.12 contains a summary description of all
material policies of property, fire and casualty, product liability, workers’
compensation and other insurance held by or for the benefit of Seller and that
relates to the Assets as of the date of this Agreement, and

 

13

--------------------------------------------------------------------------------


 

all such policies are presently in full force and effect and shall be maintained
in full force and effect until the Closing.

 

3.13         Title to Assets; Sufficiency.  Seller owns good title to the
Assets, free and clear of all Liens other than Permitted Liens.  Except as set
forth on Schedule 3.13, the Assets are (a) in good condition and repair (subject
to normal wear and tear) and (b) sufficient to permit Buyer to conduct the
business related to the operation of the Assets as currently conducted by
Seller.

 

3.14         Statement of Revenue and Direct Costs.  Attached as Schedule 3.14
are true, complete and correct copies of Seller’s statements of revenue and
direct costs related to the Assets as, at and for the periods ended December 31,
2004 and December 31, 2005 (collectively, the “Statements of Revenue and Direct
Costs”).  The Statements of Revenue and Direct Costs fairly present the revenue
and direct costs related to the Assets as of the respective periods indicated
therein and have been prepared in accordance with the standards set forth on
Schedule 3.14.

 

3.15         Employee Benefit Plans.

 

(a)           Schedule 3.15(a) sets forth a list of all material employee
benefit plans (as defined in Section 3(3) of ERISA), and all other material
compensation or benefit plans, programs, arrangements, contracts or schemes,
written, statutory or contractual, with respect to which Seller or any of its
Affiliates has any obligation or liability to contribute or that are maintained,
contributed to or sponsored by Seller or any of its Affiliates for the benefit
of any Eligible Employee, but excluding, however, any plan or arrangement
maintained by a Governmental Authority to which Seller or any of its Affiliates
is required to contribute pursuant to applicable Law (collectively, the
“Plans”).  With respect to each Plan, Seller has delivered or made available to
Buyer a true and complete copy of each such Plan (including all amendments
thereto) and any related trust agreement or insurance contract, and (to the
extent applicable) a copy of the most recent IRS determination letter issued in
respect of each Plan that is intended to meet the requirements of Section 401(a)
of the Code, each Plan’s current summary plan description and the most recent
annual report on Form 5500 series filed in respect of each Plan.

 

(b)           Except as set forth on Schedule 3.15(b), none of the Plans (i) is
a plan that is or has ever been subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code, (ii) is a “multiemployer plan” as defined in
Section 3(37) of ERISA, (iii) is a plan maintained in connection with a trust
described in Section 501(c)(9) of the Code, (iv) provides for the payment of
separation, severance, termination or similar-type benefits to any person or
(v) provides for or promises retiree medical or life insurance benefits to any
current or former employee, officer or director of Seller or any of its
Subsidiaries except to the extent required by Law.  Each of the Plans is subject
only to the federal or state Laws of the United States or a political
subdivision thereof.

 

(c)           Each Plan is in compliance in all material respects with, and has
always been operated in all material respects in accordance with, its terms and
the requirements of all applicable Laws, and each of Seller and its Affiliates
has satisfied in all material

 

14

--------------------------------------------------------------------------------


 

respects all of its statutory, regulatory and contractual obligations with
respect to each such Plan, in each case except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Seller or any of its Subsidiaries.  No action, suit, claim or
proceeding is pending or, to the Knowledge of Seller, threatened with respect to
any Plan (other than claims for benefits in the ordinary course).

 

(d)           There has been no non-exempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to any
Plan.  Neither Seller nor any of its Subsidiaries has incurred any liability for
any excise tax or penalty arising under the Code or ERISA with respect to a Plan
or any other employee benefit plan maintained, contributed to or sponsored by
Seller or its Affiliates, and, to the Knowledge of Seller, no fact or event
exists that could give rise to such liability.  Neither Seller nor any of its
Subsidiaries has incurred any liability relating to Title IV of ERISA (other
than for the payment of premiums to the Pension Benefit Guaranty Corporation).

 

(e)           Each Plan intended to meet the requirements of Section 401(a) of
the Code has received a favorable determination letter from the IRS and, to the
Knowledge of Seller, nothing has occurred since the issuance of each such letter
that could reasonably affect its qualification.

 

3.16         Gathered Volumes.  Schedule 3.16 sets forth the historical
throughput data and information for the calendar years 2004 and 2005 for each
Gathering System.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

4.1           Organization of Buyer.  Buyer is a limited liability company,
formed, validly existing and in good standing under the laws of Delaware.

 

4.2           Authorization; Enforceability.  Buyer has all requisite power and
authority to execute and deliver this Agreement and to perform all obligations
to be performed by it hereunder.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized and approved by Buyer, and no other proceeding on the part of
Buyer is necessary to authorize this Agreement.  This Agreement has been duly
and validly executed and delivered by Buyer, and this Agreement constitutes a
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity.

 

4.3           No Conflict; Consents.  Except as would not reasonably be expected
to have a Material Adverse Effect on the ability of Buyer to enter into and
perform its obligations under this Agreement, the execution and delivery of this
Agreement by Buyer and the consummation of the transactions contemplated hereby
by Buyer do not and shall not:

 

15

--------------------------------------------------------------------------------


 

(a)           violate any Law applicable to Buyer or require any filing with,
consent, approval or authorization of, or, notice to, any Governmental Authority
(other than as required by the HSR Act);

 

(b)           violate any Organizational Document of Buyer; or

 

(c)           require any filing with or permit, consent or approval of, or the
giving of any notice to, any Person (other than as required by the HSR Act).

 

4.4           Litigation.  There are no lawsuits or actions before any
Governmental Authority pending or threatened in writing against Buyer that would
reasonably be expected to have a Material Adverse Effect on the ability of Buyer
to perform its obligations under this Agreement and, there are no orders or
unsatisfied judgments from any Governmental Authority binding upon Buyer that
would reasonably be expected to have a Material Adverse Effect on the ability of
Buyer to perform its obligations under this Agreement.

 

4.5           Brokers’ Fees.  Except as disclosed on Schedule 4.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by Buyer or any of
its Affiliates.  No Person other than Buyer has any liability or obligations for
any costs or expenses related to Buyer’s engagement of the parties, if any, set
forth on Schedule 4.5.

 

4.6           Financial Ability.  Buyer has, through a combination of cash on
hand and funds readily and unconditionally available under existing lines of
credit, funds sufficient to fund the consummation of the transactions
contemplated by this Agreement and satisfy all other costs and expenses arising
in connection therewith.  A true, correct and complete copy of each such line of
credit upon which Buyer is relying for such funds is attached hereto as Schedule
4.6.

 

ARTICLE V

COVENANTS

 

5.1           Conduct of Business. 

 

(a)           From the date of this Agreement through the Closing, Seller shall
operate its business solely as it relates to the Assets in the ordinary course
consistent with past practice and, without limiting the generality or effect of
the foregoing, Seller will use its Reasonable Efforts to preserve intact, in all
material respects, its business solely as it relates to the Assets, as well as
the Assets as they exist on the date of this Agreement.

 

(b)           Without limiting the generality or effect of Section 5.1(a), prior
to the Closing, Seller shall not take any action to:

 

(i)            cause the Assets to become subject to any Liens other than
Permitted Liens;

 

16

--------------------------------------------------------------------------------


 

(ii)           liquidate, dissolve, recapitalize or otherwise wind up its
business solely as it relates to the Assets;

 

(iii)          except as required by Law or in the ordinary course of business,
grant or increase any bonus, salary, severance, termination or other
compensation or benefits or other enhancement to the terms and conditions of
employment to any Eligible Employee (other than bonuses granted at or prior to
the Closing Date in connection with the transactions contemplated hereby that
are paid prior to the Closing;

 

(iv)          change its accounting methods, policies or practices, in each case
solely as they relate to the Assets, except as required by applicable Law;

 

(v)           sell, assign, transfer, lease or otherwise dispose of any Assets
other than in the ordinary course of business or personal property that will be
replaced with equivalent property prior to Closing;

 

(vi)          incur any Indebtedness for Borrowed Money for which Buyer will
have any obligation on or after the Closing, other than in connection with the
ownership or operation of the Assets in the ordinary course of business and not
otherwise prohibited or allocated to Seller hereunder; or

 

(vii)         agree, whether in writing or otherwise, to do any of the
foregoing.

 

5.2           Access.

 

(a)           From the date hereof through the Closing, Seller shall afford to
Buyer and its authorized Representatives reasonable access, during normal
business hours and in such manner as not to unreasonably interfere with normal
operation of the business, to the properties, books, contracts, records and
appropriate management and employees of Seller related to the Assets, and shall
furnish such authorized Representatives with all financial and operating data
and other information concerning the Assets as Buyer and such Representatives
may reasonably request, provided that Buyer and its authorized Representatives
will not request information, or otherwise contact, any officer director or
employee of Seller without arranging such contact with either Patricia D. Horn
or Max Myers.  Seller shall have the right to have a Representative present at
all times during any such inspections, interviews and examinations. 
Additionally, Buyer shall hold in confidence all such information on the terms
and subject to the conditions contained in the Confidentiality Agreement. 
Notwithstanding the foregoing, Buyer shall have no right of access to, and
Seller shall have no obligation to provide to Buyer, information relating to (a)
bids received from others in connection with the transactions contemplated by
this Agreement (or similar transactions) and information and analyses (including
financial analyses) relating to such bids; (b) any information the disclosure of
which would jeopardize any privilege available to Seller or any Seller Affiliate
relating to such information or would cause Seller or any Seller Affiliate to
breach a confidentiality obligation; or (c) any information the disclosure of
which would result in a violation of Law.

 

17

--------------------------------------------------------------------------------


 

(b)           Buyer shall indemnify the Seller Indemnified Parties and their
Representatives, and save them harmless, effective as and from the date hereof,
from and against any claims, demands, actions, causes of action, damages,
losses, costs, liabilities, or expenses that they or any of them may suffer or
incur, or that may be made or brought against any of them, as a result of, in
respect of, or arising out of any injury to the person or property of Buyer or
its Representatives as a result of, or in connection with any site visits or
inspections of the Assets or properties of any Seller Indemnified Party.  THE
INDEMNIFICATION PROVISIONS IN THIS SECTION 5.2 SHALL BE ENFORCEABLE REGARDLESS
OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

 

(c)           From and after the Closing Date, Seller shall, and shall cause its
Affiliates and their respective Representatives to, keep confidential and not
disclose any information relating to Seller or any of the Assets (the
“Restricted Information”), and shall not directly or indirectly use such
Restricted Information for any purpose, except as and to the extent permitted by
the terms of this Agreement or the Transition Services Agreement.  The
obligation to keep such Restricted Information confidential shall continue
indefinitely from the Closing Date and shall not apply to any information that
(i) is in the public domain, (ii) is published or otherwise becomes part of the
public domain through no fault of Seller, any of its Affiliates or any of their
respective Representatives or (iii) becomes available to Seller, any of its
Affiliates or any of their respective Representatives on a non-confidential
basis from a source that did not acquire such information (directly or
indirectly) from Seller or Buyer or any of their respective Affiliates or
Representatives on a confidential basis.  Notwithstanding the foregoing, Seller
may make disclosures required by Law and in connection with disputes hereunder;
provided, however, that Seller, to the extent practicable, shall provide Buyer
with prompt notice thereof so that Buyer may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section
5.2(c).  In the event that such protective order or other remedy is not obtained
or Buyer waives compliance with the provisions of this Section 5.2(c), Seller
shall or shall cause the Person required to disclose such Restricted Information
to furnish only that portion of the information that such Person is legally
required, and, to the extent practicable, Seller shall exercise its Reasonable
Efforts to obtain reliable assurance that confidential treatment is accorded the
Restricted Information so furnished.

 

(d)           As soon as reasonably practicable following the Closing, Seller
shall, in accordance with the terms of the applicable confidentiality agreement
(or, if permitted by such confidentiality agreement, Seller shall assign its
rights under such confidentially agreement to Buyer and Buyer shall), request
from each bidder that entered into a confidentiality agreement with Seller
regarding the possible acquisition by such bidder of the Assets, that such
bidder return to Seller any and all Restricted Information furnished to such
bidder.

 

18

--------------------------------------------------------------------------------


 

(e)           All Restricted Information shall be subject to the terms and
conditions of the Confidentiality Agreement, and the Parties understand and
agree that the terms of this Agreement shall be subject to the Confidentiality
Agreement.  Buyer agrees to be bound by the Confidentiality Agreement as if it
were an original party thereto.  Notwithstanding the foregoing, from and after
the Closing, any restrictions contained herein or in the Confidentiality
Agreement relating to Buyer’s use or disclosure of the Restricted Information
shall be null and void.

 

5.3           Third Party Approvals.  Buyer and Seller shall (and shall each
cause their respective Affiliates to) use Reasonable Efforts to obtain all
material consents and approvals of third parties that any of Buyer, Seller or
their respective Affiliates are required to obtain in order to consummate the
transactions contemplated hereby.

 

5.4           Regulatory Filings.  From the date of this Agreement until the
Closing, each of Buyer and Seller shall, and shall cause their respective
Affiliates to (a) make or cause to be made the filings required of such party or
any of its Affiliates (and, in the case of Seller and any of its respective
Affiliates) under any Laws with respect to the transactions contemplated by this
Agreement and to pay any fees due of it in connection with such filings, as
promptly as is reasonably practicable, and in any event within ten Business Days
after the date hereof, (b) cooperate with the other Party and furnish all
information in such Party’s possession that is necessary in connection with such
other Party’s filings, (c) use Reasonable Efforts to cause the expiration of the
notice or waiting periods under the HSR Act and, if applicable, any other Laws
with respect to the transactions contemplated by this Agreement as promptly as
is reasonably practicable, (d) promptly inform the other Party of any
communication from or to, and any proposed understanding or agreement with, any
Governmental Authority in respect of such filings, (e) consult and cooperate
with the other Party in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments and opinions made or submitted by or
on behalf of any Party in connection with all meetings, actions and proceedings
with Governmental Authorities relating to such filings, (f) comply, as promptly
as is reasonably practicable, with any requests received by such Party or any of
its Affiliates under the HSR Act and any other Laws for additional information,
documents or other materials, (g) use Reasonable Efforts to resolve any
objections as may be asserted by any Governmental Authority with respect to the
transactions contemplated by this Agreement, and (h) use Reasonable Efforts to
contest and resist any action or proceeding instituted (or threatened in writing
to be instituted) by any Governmental Authority challenging the transactions
contemplated by this Agreement as in violation of any Law.  If a Party intends
to participate in any meeting with any Governmental Authority with respect to
such filings, it shall give the other Party reasonable prior notice of such
meeting.

 

5.5           Employee and Benefit Matters.

 

(a)           Schedule 5.5(a) sets forth a list of certain employees of Seller
or its Affiliates who have provided services relating to the Assets and that
Seller and such Affiliates shall make available to Buyer to discuss potential
employment with Buyer after the Closing (such employees being collectively the
“Eligible Employees”).  Within 15 days after the date of this Agreement, Buyer
shall offer employment (which shall be contingent on the occurrence of the
Closing) to each Eligible Employee that Buyer

 

19

--------------------------------------------------------------------------------


 

desires to employ, and Buyer shall notify Seller in writing of the identities of
the Eligible Employees to whom Buyer has made an offer.  Each offer of
employment to a Eligible Employee shall be consistent with the provisions of
this Section 5.5 and shall remain open for a period of at least 20 days.  On or
before the date that is five Business Days prior to the Closing Date, Buyer
shall notify Seller as to each Eligible Employee who has accepted employment
with Buyer and each Eligible Employee who has rejected an offer of such
employment.  Buyer shall indemnify and hold harmless Seller and its respective
Affiliates with respect to all Losses relating to or arising out of any action
or inaction by Buyer in connection with the employee selection and employment
offer process described in the preceding provisions of this Section 5.5(a)
(including any claim of discrimination or other illegality in such selection and
offer process).  The employment with Buyer of each Eligible Employee who accepts
such employment shall be effective as of the Closing Date.

 

(b)           Subject to the remaining paragraphs of this Section 5.5, until the
earlier of (i) one year following the Closing Date and (ii) the termination for
cause of an individual employed by Seller, Buyer or any of their respective
Affiliates, Buyer shall cause each Eligible Employee who accepts an offer of
employment from Buyer as provided in Section 5.5(a), (each, a “Continuing
Employee”), to be provided with (x) compensation (including annual incentive
compensation opportunities) on a basis substantially similar to that provided by
Seller and its Affiliates to such employee immediately prior to the Closing and
(y) benefits on a basis substantially similar to those provided to similarly
situated employees of Buyer and its Affiliates.

 

(c)           Buyer shall cause each Continuing Employee and the Continuing
Employee’s eligible dependents (including all such Continuing Employee’s
dependents covered immediately prior to the Closing Date by a Plan that is a
group health plan), to (i) be eligible for coverage under group health,
prescription drug, dental and similar type welfare benefit plans maintained by
Buyer or an Affiliate thereof or that provide benefits to the Continuing
Employee and such eligible dependents, effective immediately upon the Closing
Date and (ii) for purposes of satisfying deductibles, out-of-pocket maximums or
other similar limitations, credit such Continuing Employee, for the year during
which such coverage under such plans begins, with any deductibles, co-insurance
and co-payments already incurred during such year under Plans that provide
similar benefits.

 

(d)           Buyer shall cause the employee benefit plans and programs
maintained after the Closing by Buyer, Seller and the Affiliates of Buyer to
recognize each Continuing Employee’s years of service and level of seniority
prior to the Closing Date with Seller and its Affiliates (including service and
seniority with any other employer that was recognized by Seller or its
respective Affiliates) for purposes of terms of employment and eligibility,
vesting, benefit accrual, retirement eligibility, and benefit determination
under such plans and programs, including paid vacation, paid sick time,
severance benefits and employer contribution rates under retirement plans. 
Buyer shall cause each employee welfare benefit plan or program sponsored by
Buyer or one of its Affiliates that a Continuing Employee may be eligible to
participate in on or after the Closing Date to waive any preexisting condition
exclusion or any proof of insurability

 

20

--------------------------------------------------------------------------------


 

requirement with respect to participation and coverage requirements applicable
to such Continuing Employee or such employee’s dependents.

 

(e)           For a period of two years after the Closing Date, Buyer agrees not
to solicit for employment any of the employees (other than Eligible Employees
who have not received and rejected an offer of employment from Buyer or any of
its Affiliates) of Seller or its Affiliates so long as they are employed by
Seller without the prior written consent of Seller; provided, however, that the
foregoing restriction shall not apply to any general solicitations not directed
at the employees of Seller or its Affiliates.

 

5.6           Seller Marks.  Buyer shall obtain no right, title, interest,
license or any other right whatsoever to use the words “OGE” or “Enogex” or any
trademarks containing or comprising the foregoing, or any trademark confusingly
similar thereto or dilutive thereof (collectively, the “Seller Marks”).  From
and after the Closing, Buyer agrees that it shall (a) cease using the Seller
Marks in any manner, directly or indirectly, except for such limited uses as
cannot be promptly terminated (e.g., signage, e-mail addresses, and as a
referral or pointer to the acquired website), and to cease such limited usage of
the Seller Marks as promptly as possible after the Closing and in any event
within 90 days following the Closing Date and (b) remove, strike over or
otherwise obliterate all Seller Marks from all Assets and all other materials
owned, possessed or used by Seller or its Affiliates.  The Parties agree,
because damages would be an inadequate remedy, that a Party seeking to enforce
this Section 5.6 shall be entitled to seek specific performance and injunctive
relief as remedies for any breach thereof in addition to other remedies
available at law or in equity.  This covenant shall survive indefinitely without
limitation as to time.

 

5.7           Books and Records; Access.  From and after the Closing:

 

(a)           Seller and its respective Affiliates may retain a copy of any or
all of the data room materials and other books and records relating to the
Assets on or before the Closing Date.

 

(b)           Buyer shall preserve and keep a copy of all books and records of
Seller that relate to the use or ownership of Assets on or before the Closing
Date in Buyer’s possession for a period of at least five years after the Closing
Date.  After such five-year period, before Buyer shall dispose of any such books
and records, Buyer shall give Seller at least 90 days’ prior notice to such
effect, and Seller shall be given an opportunity, at its cost and expense, to
remove and retain all or any part of such books and records as Seller may
select.  Buyer shall provide to Seller, at no cost or expense to Seller, full
access to such books and records as remain in Buyer’s possession and full access
to the properties and employees of Buyer in connection with matters relating to
the Assets of Seller on or before the Closing Date and any disputes relating to
this Agreement.

 

5.8           Permits.  Buyer shall provide all notices and otherwise take all
actions required to transfer or reissue any Permits, including those required
under Environmental Laws, as a result of or in furtherance of the transactions
contemplated by this Agreement.  Seller shall use Reasonable Efforts to
cooperate with Buyer to provide information necessary to apply for such Permits.

 

21

--------------------------------------------------------------------------------


 

5.9           Liability for Transfer Taxes.  Buyer shall be responsible for and
indemnify the Seller Indemnified Parties against any state or local transfer,
sales, use, stamp, registration or other similar Taxes resulting from the
transactions contemplated by this Agreement.

 

5.10         Cooperation.  In connection with the preparation of Tax Returns
directly related to the Assets, audit examinations directly related to the
Assets, and any administrative or judicial proceedings regarding Tax liabilities
that are imposed on Seller and directly relate to the Assets, Buyer and Seller
shall cooperate fully with each other, including, without limitation, with
respect to the furnishing or making available during normal business hours of
records, personnel (as reasonably required), books of account, powers of
attorney or other materials necessary or helpful for the preparation of such Tax
Returns, the conduct of such audit examinations or the defense of claims by
Governmental Authorities as to the imposition of such Taxes.

 

5.11         Information; Data; Facilities.

 

(a)           At or promptly after the Closing, Seller shall furnish to Buyer
all digital files, software and related information for mapping and modeling the
Gathering Systems, to the extent Seller is legally and contractually permitted
to do so.

 

(b)           At or promptly after the Closing, Seller shall furnish to Buyer
all files and information and data used by Seller in preparing applications for,
and demonstrating compliance with, environmental and similar permits used or
obtained by Seller in connection with the operation of the Assets.

 

5.12         Post-Closing Receipts.  If, within 180 days after the Closing,
Buyer receives any funds relating to the operation of the Assets prior to the
Closing Date, or Seller receives any funds relating to the operation of the
Assets after the Closing Date, then the Party receiving such funds shall account
therefor and pay the same to the other Party promptly after receipt thereof. 
Notwithstanding the foregoing, there shall be no accounting for amounts received
that have already been taken into account in calculating the Purchase Price. 
Liability for ad valorem taxes for any Tax period that includes but does not end
on the Closing Date shall be apportioned between Buyer and Seller on a ratable
daily basis.  Seller shall be responsible for remitting payment to the
appropriate Governmental Authority for such ad valorem taxes, and Buyer shall
reimburse Seller for Buyer’s ratable portion within 30 days of the date such ad
valorem Taxes are remitted to the respective jurisdiction.

 

5.13         Gas Transportation Arrangements.  (a) During the term of the
Transportation Agreement, (i) any gas that is gathered (or in the future capable
of being gathered) by a Specified System, including any gas produced from any
Specified Well, is, effective as of the Closings Date, hereby dedicated by Buyer
and shall be delivered to the Enogex Inc. intrastate transportation system
pursuant to the Transportation Agreement, and (ii) Buyer shall not (x) construct
any pipeline to transport any gas gathered from the Specified Systems or
Specified Wells or (y) otherwise contract for the installation or connection of
the Specified Systems or Specified Wells to any third party pipeline.  Without
limiting the generality of any other provision of this Agreement, the provisions
of this Section 5.13(a) shall be binding upon any successor of Buyer or assignee
of any of the Assets.

 

22

--------------------------------------------------------------------------------


 

(b)           Buyer agrees that within one year after the Closing Date, Buyer
will install treating facilities (the “Treating Facilities”) in order to enable
Buyer to treat the gas to be transported on the Enogex Inc. transportation
system so that such gas meets the quality specifications set forth in Enogex
Inc.’s Standard Operating Conditions.  Until the earlier to occur of (i) one
year from the Closing Date and (ii) the installation by Buyer of the Treating
Facilities, Enogex Inc. will use Reasonable Efforts to endeavor to accept and
blend the gas delivered by Buyer at the Points of Receipt (as defined in the
Transportation Agreement), but only to the extent that such gas is of
substantially the same quality as has historically delivered by Seller at the
Points of Receipt.  Notwithstanding the foregoing, Buyer acknowledges that
Enogex Inc.’s intrastate transportation system is subject to regulations and
other Laws that, among other things, impose significant restrictions on the
acceptance into such system of non-conforming gas.

 

5.14         Assumed Contracts.  Buyer shall be obligated to terminate or
replace each of the Assumed Contracts as soon as reasonably possible, but not
later than the later of (a) six (6) months after the Closing Date and (b) the
expiration of the Primary Term under the respective Assumed Contract.  The
purpose of this Section 5.14 is to require Buyer to cease using Seller’s
contractual form and cause Buyer to substitute such form with Buyer’s
contractual form.

 

5.15         Well Connections.  Buyer shall reimburse Seller for all
out-of-pocket expenditures made or incurred by Seller between the date of this
Agreement and the Closing Date in order to connect any Gathering System to the
wells set forth on Schedule 5.15.  Buyer shall also reimburse Seller for all
out-of-pocket expenditures made or incurred by Seller between the date of this
Agreement and the Closing Date in order to connect any Gathering System to such
additional wells as shall be mutually agreed to by Buyer and Seller.  All
reimbursements for expenditures described in this Section 5.15 shall be made by
Buyer on the Closing Date; provided, that if the amount of any expenditure has
not been determined by the Closing Date, then the reimbursement for such
expenditure shall be made by Buyer promptly after such determination.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

6.1           Conditions to Obligations of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Buyer:

 

(a)           Representations, Warranties and Covenants of Seller.  (i) Each of
the representations and warranties of Seller made in this Agreement will be true
and correct as of the date of this Agreement and as of the Closing (as if made
anew at and as of the Closing), except where the breach of a representation or
warranty (individually or when aggregated with other breaches of representations
and warranties) would not reasonably be expected to have a Material Adverse
Effect; (ii) Seller shall have performed or complied with all of the covenants
and agreements required by this Agreement to be performed or complied with by
Seller on or before the Closing, except where the failure to perform or comply
would not reasonably be expected to have a Material Adverse

 

23

--------------------------------------------------------------------------------


 

Effect; and (iii) Seller shall have delivered to Buyer a certificate, dated the
Closing Date, certifying that the conditions specified in this Section 6.1(a)
have been fulfilled;

 

(b)           Third Party Consents; Governmental Approvals.  All material
consents, approvals or waivers, if any, disclosed on any schedule to this
Agreement or otherwise required to be obtained by Seller in connection with the
consummation of the transactions contemplated by this Agreement have been
received.  Any applicable waiting period under the HSR Act shall have expired or
been terminated and all of the material consents, approvals, authorizations,
exemptions and waivers from Governmental Authorities that will be required to
enable Buyer to consummate the transactions contemplated by this Agreement have
been obtained;

 

(c)           No Injunction, Etc.  No provision of any applicable Law and no
order will be in effect that will prohibit or restrict the consummation of the
Closing;

 

(d)           No Proceedings.  No proceeding challenging this Agreement or the
transactions contemplated hereby or seeking to prohibit, alter, prevent or
materially delay the Closing or seeking Losses from Seller incident to this
Agreement or the transactions contemplated hereby, will have been instituted by
any Person before any Governmental Authority and be pending.

 

(e)           Transition Services Agreement.  Seller shall have delivered to
Buyer an executed counterpart of the Transition Services Agreement, dated as of
the Closing Date, substantially in the form of Exhibit A attached hereto (the
“Transition Services Agreement”); provided, however, that the form of Schedule A
to the Transition Services Agreement shall be in a form to be mutually agreed
upon by the Parties prior to the Closing.

 

(f)            Transportation Agreement.  Seller shall have delivered to Buyer
an executed counterpart of the Interruptible Transportation Services Agreement,
dated as of the Closing Date, substantially in the form of Exhibit B attached
hereto (the “Transportation Agreement”);

 

(g)           Bill of Sale.  Seller shall have delivered to Buyer an executed
counterpart of a Bill of Sale dated as of the Closing Date, in a form to be
mutually agreed upon by the Parties prior to the Closing (the “Bill of Sale”);

 

(h)           Assignment and Assumption Agreement.  Seller shall have delivered
to Buyer an executed counterpart of an Assignment and Assumption Agreement,
dated as of the Closing Date, in a form to be mutually agreed upon by the
Parties prior to the Closing (the “Assignment and Assumption Agreement”);

 

(i)            Assignment of Easements.  Seller shall have delivered to Buyer an
executed counterpart of an Assignment of Easements, dated as of the Closing
Date, in a form to be mutually agreed upon by the Parties prior to the Closing 
(the “Assignment of Easements”); and

 

24

--------------------------------------------------------------------------------


 

(j)            Other Deliveries.  Seller shall have delivered such other
certificates, instruments of conveyance, and documents as may be reasonably
requested by Buyer and agreed to by Seller prior to the Closing Date to carry
out the intent and purposes of this Agreement.

 

6.2           Conditions to the Obligations of Seller.  The obligation of Seller
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Seller:

 

(a)           Representations, Warranties and Covenants of Buyer.  (i) Each of
the representations and warranties of Buyer made in this Agreement will be true
and correct in all respects as of the date of this Agreement and as of the
Closing (as if made anew at and as of the Closing), except where the breach of a
representation or warranty (individually or when aggregated with other breaches
of representations or warranties) would not reasonably be expected to have a
Material Adverse Effect; (ii) Buyer shall have performed or complied with all of
the covenants and agreements required by this Agreement to be performed or
complied with by Buyer on or before the Closing, except where the failure to
perform or comply would not reasonably be expected to have a Material Adverse
Effect; and (iii) Buyer shall have delivered to Seller a certificate, dated the
Closing Date, certifying that the conditions specified in this Section 6.2(a)
have been fulfilled;

 

(b)           Third Party Consents; Governmental Approvals.  All material
consents, approvals or waivers, if any, disclosed on any schedule to this
Agreement or otherwise required to be obtained by Buyer in connection with the
consummation of the transactions contemplated by this Agreement have been
received.  Any applicable waiting period under the HSR Act shall have expired or
been terminated and all of the material consents, approvals, authorizations,
exemptions and waivers from Governmental Authorities that will be required to
enable Seller to consummate the transactions contemplated by this Agreement have
been obtained;

 

(c)           No Injunction, Etc.  No provision of any applicable Law and no
order will be in effect that will prohibit or restrict the consummation of the
Closing;

 

(d)           No Proceedings.  No proceeding challenging this Agreement or the
transactions contemplated hereby or seeking to prohibit, alter, prevent or
materially delay the Closing or seeking Losses from Seller incident to this
Agreement or the transactions contemplated hereby, will have been instituted by
any Person before any Governmental Authority and be pending;

 

(e)           Transition Services Agreement.  Buyer shall have delivered to
Seller an executed counterpart of the Transition Services Agreement;

 

(f)            Transportation Agreement.  Buyer shall have delivered to Seller
an executed counterpart of the Transportation Agreement;

 

(g)           Sales Tax.  Without limiting the generality of the provisions of
Section 5.9, in order to permit Seller to satisfy its collection obligations
under applicable Law,

 

25

--------------------------------------------------------------------------------


 

Buyer shall deliver to Seller at Closing cash in an amount equal to pay the
Taxes required to be paid by Buyer reflected on Schedule 2.6;

 

(h)           Assignment and Assumption Agreement.  Buyer shall have delivered
to Seller an executed counterpart of an Assignment and Assumption Agreement;

 

(i)            Assignment of Easements.  Buyer shall have delivered to Buyer an
executed counterpart of the Assignment of Easements; and

 

(j)            Other Deliveries.  Buyer shall have delivered such other
certificates, instruments, and documents as may be reasonably requested by
Seller and agreed to by Buyer prior to the Closing Date to carry out the intent
and purposes of this Agreement.

 

ARTICLE VII

INDEMNIFICATION

 

7.1           Survival.  The representations and warranties in this Agreement
and all covenants contained in this Agreement shall survive the Closing until
one (1) year after the Closing Date, except that (a) the representations and
warranties in Section 3.1 (Organization of Seller), Section 3.2 (Authorization;
Enforceability), Section 3.8 (Brokers’ Fees) and Section 4.1 (Organization of
Buyer) shall survive until the fifth anniversary of the Closing Date and (b) the
representations and warranties and certifications contained in the certificates
delivered under Section 6.1(a) and Section 6.2(a) will for survive for the same
duration that the representations and warranties to which they are applicable
survive.  Notwithstanding the preceding sentence, any representation or warranty
in respect of which indemnity may be sought under this Agreement will survive
the time at which it would otherwise terminate pursuant to the preceding
sentence if written notice of the inaccuracy or breach thereof giving rise to
such right of indemnity has been given to the Party against whom such
indemnification may be sought prior to such time; provided that such right of
indemnity shall continue to survive and shall remain a basis for indemnification
hereunder only until the related claim for indemnification is resolved or
disposed of in accordance with the terms of this Article VII.

 

7.2           Indemnification.

 

(a)           From and after the Closing, Seller will indemnify, defend and hold
harmless Buyer and its officers, members, directors, employees and Affiliates
(the “Buyer Indemnified Parties”) against any and all liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) (“Losses”) incurred or suffered as a result of, relating to
or arising out of (i) any failure of any representation or warranty made by
Seller in this Agreement or any closing certificate delivered pursuant to
Section 6.1(a) to be true and correct as of the Closing (as if made anew at and
as of the Closing), (ii) the breach of any covenant or agreement made or to be
performed by Seller pursuant to this Agreement and (iii) any failure by Seller
to pay, perform or otherwise discharge any of the Retained Liabilities. 
Notwithstanding anything herein to the contrary, Seller will not be liable under
this Section 7.2(a) (x)

 

26

--------------------------------------------------------------------------------


 

except to the extent the aggregate amount of Losses exceeds $1,500,000 or (y)
for Losses in excess of 15% of the Purchase Price.

 

(b)           From and after the Closing, Buyer will indemnify, defend and hold
harmless Seller and its officers, members, directors, employees and Affiliates
(the “Seller Indemnified Parties”) against any and all Losses incurred or
suffered as a result of, relating to or arising out of (i) any failure of any
representation or warranty made by Buyer in this Agreement or any closing
certificate delivered pursuant to Section 6.2(a) to be true and correct as of
the Closing (as if made anew at and as of the Closing), (ii) the breach of any
covenant or agreement made or to be performed by Buyer pursuant to this
Agreement and (iii) the operation of the business related to the Assets after
the Closing Date, including, without limitation, any involvement whatsoever by
Seller or its Affiliates in any Measurement Cases.

 

(c)           For purposes of determining whether a representation or warranty
has been breached for purposes of this Article VII and determining the amount of
Losses suffered by any Buyer Indemnified Party or Seller Indemnified Party, as
the case may be, each representation and warranty set forth in this Agreement,
and any qualification with respect to any representation or warranty set forth
in any Disclosure Schedule, shall be read without regard or giving effect to
“material,” “materiality,” “Material Adverse Effect,” “except as would not
reasonably be expected to have a Material Adverse Effect on the Assets and/or
Seller” and words of similar qualification.

 

(d)           THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VII SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM
INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY
OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR
CONCURRENT STRICT LIABILITY IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

 

7.3           Procedures.  Claims for indemnification under this Agreement shall
be asserted and resolved as follows:

 

(a)           If any Person who or which is entitled to seek indemnification
under Section 7.2 (an “Indemnified Party”) receives notice of the assertion or
commencement of any claim asserted against an Indemnified Party by a third party
(“Third Party Claim”) in respect of any matter that is subject to
indemnification under Section 7.2, the Indemnified Party shall promptly (i)
notify the party against whom indemnification is sought (the “Indemnifying
Party”) of the Third Party Claim and (ii) transmit to the Indemnifying Party a
written notice (“Claim Notice”) describing in reasonable detail the nature of
the Third Party Claim, a copy of all papers served with respect to such claim
(if any), the Indemnified Party’s best estimate of the amount of Losses
attributable to the Third Party Claim and the basis of the Indemnified Party’s
request for indemnification under this Agreement.  Failure to timely provide
such Claim Notice shall not affect the right of the Indemnified Party’s
indemnification hereunder, except to the extent the Indemnifying Party is
prejudiced by such delay or omission.

 

27

--------------------------------------------------------------------------------


 

(b)           The Indemnifying Party shall have the right to defend the
Indemnified Party against such Third Party Claim.  If the Indemnifying Party
notifies the Indemnified Party that the Indemnifying Party elects to assume the
defense of the Third Party Claim (such election to be without prejudice to the
right of the Indemnified Party to dispute whether such claim is an indemnifiable
Loss under this Article VII), then the Indemnifying Party shall have the right
to defend such Third Party Claim with counsel selected by the Indemnifying Party
(who shall be reasonably satisfactory to the Indemnified Party), by all
appropriate proceedings, to a final conclusion or settlement at the discretion
of the Indemnifying Party in accordance with this Section 7.3(b).  The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided that the Indemnifying
Party shall not enter into any settlement agreement without the written consent
of the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed); provided further, that such consent shall not be
required if (i) the settlement agreement contains a complete and unconditional
general release by the third party asserting the claim to all Indemnified
Parties affected by the claim and (ii) the settlement agreement does not contain
any sanction or restriction upon the conduct of any business by the Indemnified
Party or its Affiliates.  If requested by the Indemnifying Party, the
Indemnified Party agrees, at the sole cost and expense of the Indemnifying
Party, to cooperate with the Indemnifying Party and its counsel in contesting
any Third Party Claim which the Indemnifying Party elects to contest, including
the making of any related counterclaim against the Person asserting the Third
Party Claim or any cross complaint against any Person.  The Indemnified Party
may participate in, but not control, any defense or settlement of any Third
Party Claim controlled by the Indemnifying Party pursuant to this Section
7.3(b), and the Indemnified Party shall bear its own costs and expenses with
respect to such participation.

 

(c)           If the Indemnifying Party does not notify the Indemnified Party
that the Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 7.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party (who shall be
reasonably satisfactory to the Indemnifying Party), by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party.  In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 7.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.

 

(d)           Any claim by an Indemnified Party on account of Losses that does
not result from a Third Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof.  Such
notice by the

 

28

--------------------------------------------------------------------------------


 

Indemnified Party will describe the Direct Claim in reasonable detail, will
include copies of all available material written evidence thereof and will
indicate the estimated amount, if reasonably practicable, of Losses that have
been or may be sustained by the Indemnified Party.  The Indemnifying Party will
have a period of five Business Days within which to respond in writing to such
Direct Claim.  If the Indemnifying Party does not so respond within such five
Business Day period, the Indemnifying Party will be deemed to have rejected such
claim, in which event the Indemnified Party will be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.

 

(e)           Any indemnification payment made pursuant to this Agreement shall
be net of any insurance proceeds realized by and paid to the Indemnified Party
in respect of such claim, and the amount of any Loss shall take into account any
net Tax benefits attributable to the circumstance or event giving rise to such
Loss.

 

7.4           Waiver of Other Representations.

 

(a)           EXCEPT THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT, NEITHER SELLER NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE
OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY, IN RESPECT OF SELLER, ITS BUSINESS OR ANY OF ITS ASSETS,
LIABILITIES OR OPERATIONS, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE, OR WITH RESPECT TO ANY FINANCIAL PROJECTIONS OR
FORECASTS RELATING TO SELLER, AND ANY SUCH OTHER REPRESENTATION AND WARRANTIES
ARE HEREBY DISCLAIMED.

 

(b)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER’S INTERESTS
IN ITS ASSETS ARE BEING TRANSFERRED THROUGH THE SALE “AS IS, WHERE IS, WITH ALL
FAULTS,” AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF
SELLER AND ITS ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER
INCIDENTS OF SELLER AND ITS ASSETS.

 

7.5           Exclusive Remedy and Release.  The indemnification and remedies
set forth in this Article VII shall, from and after the Closing, constitute the
sole and exclusive remedies of the Parties with respect to any breach of
representation or warranty or non-performance, partial or total, of any covenant
or agreement contained in this Agreement; provided, however, that nothing in
this Section 7.5 shall prevent either Party from seeking injunctive or equitable
relief in pursuit of its indemnification claims under this Article VII.  Except
with respect to claims identified in the previous sentence, Buyer hereby waives,
releases, acquits and forever discharges Seller, its officers, directors,
partners, employees or agents, or any other person acting on behalf of Seller,
of and from any and all claims, actions, causes of action, demands, rights,
damages, costs, expenses, Losses or compensation whatsoever, whether direct or
indirect, known or unknown, foreseen or unforeseen, which Buyer now has or

 

29

--------------------------------------------------------------------------------


 

may have or which may arise in the future directly or indirectly resulting from
the management or operations of the Assets, including without limitation any of
the foregoing that is from or relating to the possession, use, handling,
management, disposal, investigation, remediation, cleanup or release of any
Constituents of Concern or any Environmental Law applicable thereto.

 

ARTICLE VIII

TERMINATION

 

8.1           Termination.  At any time prior to the Closing, this Agreement may
be terminated and the transactions contemplated hereby abandoned:

 

(a)           by the mutual consent of Buyer and Seller as evidenced in writing
signed by each of Buyer and Seller;

 

(b)           by Buyer, if there has been a material breach by Seller of any
representation, warranty or covenant contained in this Agreement that has
prevented the satisfaction of any condition to the obligations of Buyer at the
Closing and, if such breach is of a character that it is capable of being cured,
such breach has not been cured by Seller within 30 days after written notice
thereof from Buyer;

 

(c)           by Seller, if there has been a material breach by Buyer of any
representation, warranty or covenant contained in this Agreement that has
prevented the satisfaction of any condition to the obligations of Seller at the
Closing and, if such breach is of a character that it is capable of being cured,
such breach has not been cured by Buyer within 30 days after written notice
thereof from Seller;

 

(d)           by either Buyer or Seller if any Governmental Authority having
competent jurisdiction has issued a final, non-appealable order, decree, ruling
or injunction (other than a temporary restraining order) or taken any other
action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement; or

 

(e)           by either Buyer or Seller, if the transactions contemplated hereby
have not been consummated by May 31, 2006; provided, however, that neither Buyer
nor Seller will be entitled to terminate this Agreement pursuant to this Section
8.1(e) if such Person’s breach of this Agreement has prevented the consummation
of the transactions contemplated by this Agreement.

 

8.2           Effect of Termination.  If this Agreement is terminated under
Section 8.1, all further obligations of the Parties under this Agreement will
terminate without further liability or obligation of either Party to the other
Parties hereunder; provided, however, that no Party will be released from
liability hereunder if this Agreement is terminated and the transactions
abandoned by reason of (a) failure of such Party to have performed its material
obligations under this Agreement or (b) any material misrepresentation made by
such Party of any matter set forth in this Agreement.  Nothing in this Section
8.2 will relieve any Party to this Agreement of liability for breach of this
Agreement occurring prior to any termination, or for breach of any provision of

 

30

--------------------------------------------------------------------------------


 

this Agreement that specifically survives termination hereunder.  The
Confidentiality Agreement shall not be affected by a termination of this
Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

9.1           Notices.  All notices and other communications between the Parties
shall be in writing and shall be deemed to have been duly given when (i)
delivered in person, (ii) five days after posting in the United States mail
having been sent registered or certified mail return receipt requested or (iii)
delivered by telecopy and promptly confirmed by delivery in person or post as
aforesaid in each case, with postage prepaid, addressed as follows:

 


IF TO BUYER, TO:

 

Hiland Partners, L.P.

205 West Maple, Suite 105

Enid, Oklahoma  73701

Fax:  (580) 548-5188

Attention:  Randy Moeder

 

with a copy to:

 

McAfee & Taft

10th Floor, Two Leadership Square

211 N. Robinson, Suite 1000

Oklahoma City, Oklahoma  73102

Fax:  (405) 235-0439

Attention:  David J. Ketelsleger

 


IF TO SELLER, TO:

 

Enogex Gas Gathering, L.L.C.

515 Central Park Dr., Suite 600

Oklahoma City, Oklahoma  73105

Fax:  (405) 558-4642

Attention:  Max J. Myers and Patricia D. Horn

 

with a copy to:

 

Jones Day

717 Texas, Suite 3300

Houston, Texas 77002

Fax (832) 239-3600

Attention:  J. Mark Metts

 

or to such other address or addresses as the Parties may from time to time
designate in writing.

 

31

--------------------------------------------------------------------------------


 

9.2           Assignment.  Except as provided in Section 9.3, no Party shall
assign this Agreement or any part hereof without the prior written consent of
the other Party.  Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the Parties and their respective permitted
successors and assigns.

 

9.3           Like-Kind Exchange.  Seller may designate some or all of the
Assets as “relinquished property” in a “like-kind exchange” for purposes of
Section 1031 of the Code, in which event Seller shall assign it rights (but not
its obligations) under this Agreement to a third party acting as “qualified
intermediary” for U.S. federal income tax purposes (the “Qualified
Intermediary”).  Following any such assignment, Buyer shall act in accordance
with the Qualified Intermediary’s instructions in remitting the Purchase Price
and shall otherwise reasonably cooperate with Seller and the Qualified
Intermediary to enable Seller’s sale of the Assets to qualify as part of a
like-kind exchange for tax purposes.  Seller shall indemnify Buyer against and
hold Buyer harmless from any and all costs imposed on or incurred by Buyer as a
result of its compliance with the terms of this Section 9.3.    This Section 9.3
does not authorize Seller to delay the Closing Date for the purpose of
qualifying a like-kind exchange under Section 1031 of the Code.

 

9.4           Rights of Third Parties.  Except for the provisions of Section
5.2(b), Section 5.5(b), Section 5.9, Article VII and Section 9.3, which are
intended to be enforceable by the Persons respectively referred to therein,
nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give any Person, other than the Parties, any right or remedies
under or by reason of this Agreement; provided, further, that the provisions of
Section 5.13 may be enforced by Seller and/or Enogex Inc.

 

9.5           Expenses.  Except as otherwise expressly provided herein, each
Party shall bear its own expenses incurred in connection with this Agreement and
the transactions contemplated hereby whether or not such transactions shall be
consummated, including all fees of its legal counsel, financial advisers and
accountants.

 

9.6           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.

 

9.7           Entire Agreement.  This Agreement (together with the Disclosure
Schedules and exhibits to this Agreement), the Transportation Agreement and the
Confidentiality Agreement constitute the entire agreement among the Parties and
supersede any other agreements, whether written or oral, that may have been made
or entered into by or among any of the Parties or any of their respective
Affiliates relating to the transactions contemplated hereby.

 

9.8           Disclosure Schedules.  Unless the context otherwise requires, all
capitalized terms used on the Disclosure Schedules shall have the respective
meanings assigned in this Agreement.  No reference to or disclosure of any item
or other matter on the Disclosure Schedules shall be construed as an admission
or indication that such item or other matter is material or that such item or
other matter is required to be referred to or disclosed on the Disclosure
Schedules.  No disclosure on the Disclosure Schedules relating to any possible
breach or violation of any

 

32

--------------------------------------------------------------------------------


 

agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred.  The inclusion of any
information on the Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by Seller, in and of itself, that such information is material
to or outside the ordinary course of the business of Seller or required to be
disclosed on the Disclosure Schedules.  Each disclosure on the Disclosure
Schedules shall be deemed to qualify all representations and warranties of
Seller notwithstanding the lack of a specific cross-reference.

 

9.9           Acknowledgment by Buyer.  BUYER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY FROM SELLER OR ANY OF ITS RESPECTIVE AFFILIATES,
EXCEPT AS SET FORTH IN THIS AGREEMENT.

 

9.10         Amendments.  This Agreement may be amended or modified in whole or
in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party.

 

9.11         Publicity.  All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior written consent of Buyer and Seller, which consent shall
not be unreasonably withheld, conditioned or delayed by such Party; provided,
however, that nothing herein shall prevent a Party from publishing such press
releases or other public communications as is necessary to satisfy such Party’s
obligations at Law or under the rules of any stock or commodities exchange after
consultation with the other Party.

 

9.12         Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect.  The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.

 

9.13         Governing Law; Jurisdiction.

 

(a)           This Agreement shall be governed and construed in accordance with
the Laws of the State of Oklahoma, without regard to the Laws that might be
applicable under conflicts of laws principles.

 

(b)           The Parties agree that the appropriate, exclusive and convenient
forum for any disputes between any of the Parties hereto arising out of this
Agreement or the transactions contemplated hereby shall be in any state or
federal court in Oklahoma County, Oklahoma, and each of the Parties hereto
irrevocably submits to the jurisdiction of such courts solely in respect of any
legal proceeding arising out of or related to this Agreement.  The Parties
further agree that the Parties shall not bring suit with respect to any disputes
arising out of this Agreement or the transactions contemplated hereby in any

 

33

--------------------------------------------------------------------------------


 

court or jurisdiction other than the above specified courts.  The Parties
further agree, to the extent permitted by Law, that a final and nonappealable
judgment against a Party in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and amount of such judgment.  Except to
the extent that a different determination or finding is mandated due to the
applicable law being that of a different jurisdiction, the Parties agree that
all judicial determinations or findings by a state or federal court in Oklahoma
with respect to any matter under this Agreement shall be binding.

 

(c)           To the extent that any Party hereto has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 9.13(b).

 

(d)           THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF
THIS AGREEMENT.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
Party as of the date first above written.

 

 

SELLER:

 

 

 

ENOGEX GAS GATHERING, L.L.C.

 

By: Enogex Inc., Its Sole Member and Manager

 

 

 

By:

/s/ Danny P. Harris

 

 

 

Danny P. Harris

 

 

President

 

 

 

BUYER:

 

 

 

HILAND OPERATING, LLC

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

 

Randy Moeder

 

 

President and Chief Executive Officer

 

35

--------------------------------------------------------------------------------